DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Dec. 14, 2021, and is an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Posture

	On Dec. 13, 2021, an Ex Parte Quayle Action was mailed indicating Claims 1–3, 5–8, 10–13, 15–18, and 20–22 were in a condition for allowance except for drawing objections.
On Dec. 14, 2021, Applicant filed replacement Figs. 4, 5A, 5B, 5C, and 5D.




Claim Status

The status of claims is as follows: 
Claims 1–3, 5–8, 10–13, 15–18, and 20–22 are now pending, entered, and examined with Claims 1, 10, and 11 in independent form.
Claims 1, 2, 5, 10, 11, 15, 21, and 22 are presently amended. 
Claims 4, 9, 14, and 19 were previously cancelled. 
No Claims are added.

Allowable Subject Matter
Claims 1–3, 5–8, 10–13, 15–18, and 20–22 are allowed.

Reasons for Allowance
The outstanding objection to Figs. 4, 5A, 5B, 5C, and 5D is withdrawn due to Applicant’s replacement drawings. The replacement drawings are acknowledged and entered.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible under 35 USC § 101. As stated in the Office Action mailed Apr. 21, 2020, the pending claims are directed to a statutory category and recite an improvement in existing graphical user interface devices that have no pre-electronic trading analog by reciting updatable “digital links” for more efficient trading as indicated in the following limitations:
generating, by the at least one processor, in real-time, a first order;
wherein the first order comprises a first data object, comprising:
… a first user-specific updatable allocation digital link between the digital representation of the first fractional ownership unit number of the first stock and a user account of the user, and
a first firm-specific updatable allocation digital link between the digital representation of the first firm portion of the first whole ownership unit number of the first stock and a firm account of the firm;
generating, by the at least one processor, in real-time, a second order;
wherein the second order comprises a second data object, specifying:
… a second user-specific updatable allocation digital link between the digital representation of the second fractional ownership unit number of the second stock and the user account of the user, and
a second firm-specific updatable allocation digital link between the digital representation of the second firm portion of the second whole ownership unit number of the second stock and the firm account of the firm, generating, by the at least one processor, in real-time, a third order;
wherein the third order comprises a third data object, specifying:
… a third user-specific updatable allocation digital link between the digital representation of the third fractional ownership unit number of the third stock and the user account of the user, and
a third firm-specific updatable allocation digital link between the digital representation of the third firm portion of the third whole ownership unit number of the third stock and the firm account of the firm;
… utilizing the first user-specific updatable allocation digital link and the first firm-specific updatable allocation digital link to update the user account and the firm account based on the first sale;
… utilizing the second user-specific updatable allocation digital link and the second firm-specific updatable allocation digital link to update the user account and the firm account based on the second sale;
… utilizing the third user-specific updatable allocation digital link and the third firm-specific updatable allocation digital link to update the user account and the firm account based on the third sale;
MPEP § 2106.05(a) (citing Trading Techs. Int'l, Inc. v. CQG, INC., 675 Fed. Appx. 1001, 1004 (Fed. Cir. 2017)).
The following is a statement of reasons for the indication of allowable subject matter—the prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently each of the claims are obvious. The Independent Claims recite:
1. A method comprising: instructing, by at least one processor of a digital assets bundle ordering platform, a computing device associated with a user to display a digital assets bundle ordering graphical user interface on a screen of the computing device; wherein the digital assets bundle ordering graphical user interface comprises a plurality of graphical user elements that are configured to allow the user to identify user-specific bundle data that comprises: i) a stock bundle that the user desires to purchase, ii) a notional purchase amount that the user desires to spend for purchasing for the stock bundle, and iii) an allocation of the notional purchase amount in the stock bundle; wherein the stock bundle comprises: 1) a first stock of a first publicly traded company, 2) a second stock of a second publicly traded company, and 3) a third stock of a third publicly traded company; wherein the first publicly traded company, the second publicly traded company, and the third publicly traded company are different companies; 2 receiving, by the at least one processor of the digital assets bundle ordering platform, the user-specific bundle data; determining, by the at least one processor, whether each stock in the stock bundle is an approved stock or a disapproved stock based on the user-specific bundle data and at least one rule of one of a credit standard or a risk standard; automatically removing, by the at least one processor, the disapproved stock from the stock bundle of the user-specific bundle data and reconfiguring the plurality of graphical user elements on the screen of the computing device associated with the user so as to allow the user to: i) add at least one other stock to replace the disapproved stock, ii) remove the disapproved stock and automatically adjust the notional purchase amount, iii) remove the disapproved stock and automatically adjust the allocation of notional purchase amount, or iv) cancel a purchase of the stock bundle; when the first stock, the second stock and the third stock are approved stocks: allocating, by the at least one processor, in real-time, the notional purchase amount among the first stock, the second stock, and the third stock, based on the allocation of the notional purchase amount; determining, by the at least one processor, in real-time, using at least one first external marketplace selling the first stock, a first fractional ownership unit number of the first stock based on a first portion of the notional purchase amount allocated to the first stock; 3  determining, by the at least one processor, in real-time, using at least one second external marketplace selling the second stock, a second fractional ownership unit number of the second stock based on a second portion of the notional purchase amount allocated to the second stock; determining, by the at least one processor, in real-time, using at least one third external marketplace selling the third stock, a third fractional ownership unit number of the third stock based on a third portion of the notional purchase amount allocated to the third stock; determining, by the at least one processor, in real-time, a first whole ownership unit number of the first stock based on rounding up of the first fractional ownership unit number; determining, by the at least one processor, in real-time, a second whole ownership unit number of the second stock based on rounding up of the second fractional ownership unit number; determining, by the at least one processor, in real-time, a third whole ownership unit number of the third stock based on a rounding up of the third fractional ownership unit number; generating, by the at least one processor, in real-time, a first order; wherein the first order comprises a first data object, comprising: a digital representation of the first fractional ownership unit number of the first stock, a digital representation of a first firm portion of the first whole ownership unit number of the first stock based on the first fractional ownership unit number, a first user-specific updatable allocation digital link between the digital representation of the first fractional ownership unit number of the first stock and a user account of the user, and a first firm-specific updatable allocation digital link between the digital representation of the first firm portion of the first whole ownership unit number of the first stock and a firm account of the firm; generating, by the at least one processor, in real-time, a second order; wherein the second order comprises a second data object, specifying: a digital representation of the second fractional ownership unit number of the second stock, a digital representation of a second firm portion of the second whole ownership unit number of the second stock based on the second fractional ownership unit number, a second user-specific updatable allocation digital link between the digital representation of the second fractional ownership unit number of the second stock and the user account of the user, and 5  a second firm-specific updatable allocation digital link between the digital representation of the second firm portion of the second whole ownership unit number of the second stock and the firm account of the firm, generating, by the at least one processor, in real-time, a third order; wherein the third order comprises a third data object, specifying: a digital representation of the third fractional ownership unit number, a digital representation of a third firm portion of the third whole ownership unit number based on the third fractional ownership unit number, a third user-specific updatable allocation digital link between the digital representation of the third fractional ownership unit number of the third stock and the user account of the user, and a third firm-specific updatable allocation digital link between the digital representation of the third firm portion of the third whole ownership unit number of the third stock and the firm account of the firm; adding, by the at least one processor, the first data object of the first order, the second data object of the second order, and the third object of the third order to an event sourcing database; utilizing, by the at least one processor, the event sourcing database, to execute, in real-time, at least one first purchase order on the at least one 6  first external marketplace selling the first stock to purchase, based on the first order, the first whole ownership unit number of the first stock; utilizing, by the at least one processor, the event sourcing database, to execute, in real-time, at least one second purchase order on the at least one second external marketplace selling the second stock to purchase, based on the second order, the second whole ownership unit number of the second stock; utilizing, by the at least one processor, the event sourcing database, to execute, in real-time, at least one third purchase order on the at least one third external marketplace selling the third stock to purchase, based on the at least one third order, the third whole ownership unit number of the third stock; modifying, by the at least one processor, the event sourcing database to update: the first data object with a first stock ownership data regarding the first whole ownership unit number of the first stock so as to generate a first verifiable stock ownership record of a direct ownership of the first fractional ownership unit number of the first stock by the user, the second data object with a second stock ownership data regarding the second whole ownership unit number of the second stock so as to generate a second verifiable stock ownership record of a direct ownership of the second fractional ownership unit number of the second stock by the user, and the third data object with a third stock ownership data regarding the third whole ownership unit number of the third stock so as to generate a third verifiable third verifiable stock ownership record of a direct ownership of the third fractional ownership unit number of the third stock by the user; permitting, by the at least one processor, the user to execute in real-time, at a first time, a first sale of the first fractional ownership unit number of the first stock, by: identifying, based on the first verifiable stock ownership record of the first data object of the event sourcing database, the first whole ownership unit number of the first stock and utilizing the first user-specific updatable allocation digital link and the first firm-specific updatable allocation digital link to update the user account and the firm account based on the first sale; permitting, by the at least one processor, the user to execute in real-time, at a second time, a second sale of the second fractional ownership unit number of the second stock, by: identifying, based on the second verifiable stock ownership record of the second data object of the event sourcing database, the second whole ownership unit number of the second stock to sell and utilizing the second user-specific updatable allocation digital link and the second firm-specific updatable allocation digital link to update the user account and the firm account based on the second sale; permitting, by the at least one processor, the user to execute in real-time, at a third time, a third sale of the third fractional ownership unit number of the third stock, by: identifying, based on the third verifiable stock ownership record of the third data object of the event sourcing database, the third whole ownership unit number of the third stock to sell and utilizing the third user-specific updatable allocation digital link and the third firm-specific updatable allocation digital link to update the user account and the firm account based on the third sale; and wherein the first time, the second time, and the third time are different times.  

10. A non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause a processor to at least: instruct to display a digital assets bundle ordering graphical user interface on a screen of a computing device associated with a user; 13 wherein the digital assets bundle ordering graphical user interface comprises a plurality of graphical user elements that are configured to allow the user to identify user-specific bundle data that comprises: i) a stock bundle that the user desires to purchase, ii) a notional purchase amount that the user desires to spend for purchasing for the stock bundle, and iii) an allocation of the notional purchase amount in the stock bundle; wherein the stock bundle comprises: 1) a first stock, 2) a second stock, and 3) a third stock; receive the user-specific bundle data; allocate, in real-time, the notional purchase amount among the first stock, the second stock, and the third stock, based on the allocation of the notional purchase amount; determine, in real-time, using at least one first external marketplace selling the first stock, a first fractional ownership unit number of the first stock based on a first portion of the notional purchase amount allocated to the first stock; determine, in real-time, using at least one second external marketplace selling the second stock, a second fractional ownership unit number of the second stock based on a second portion of the notional purchase amount allocated to the second stock; determine, in real-time, using at least one third external marketplace selling the third stock, a third fractional ownership unit number of the third stock based on a third portion of the notional purchase amount allocated to the third stock 14 determine, in real-time, a first whole ownership unit number of the first stock based on rounding up of the first fractional ownership unit number; determine, in real-time, a second whole ownership unit number of the second stock based on rounding up of the second fractional ownership unit number; determine, in real-time, a third whole ownership unit number of the third stock based on a rounding up of the third fractional ownership unit number; generate, in real-time, a first order; wherein the first order comprises a first data object, comprising: a digital representation of the first fractional ownership unit number of the first stock, a digital representation of a first firm portion of the first whole ownership unit number of the first stock based on the first fractional ownership unit number, a first user-specific updatable allocation digital link between the digital representation of the first fractional ownership unit number of the first stock and a user account of the user, and a first firm-specific updatable allocation digital link between the digital representation of the first firm portion of the first whole ownership unit number of the first stock and a firm account of the firm, generate, in real-time, a second order; wherein the second order comprises a second data object, specifying: a digital representation of the second fractional ownership unit number of the second stock, a digital representation of a second firm portion of the second whole ownership unit number of the second stock based on the second fractional ownership unit number, a second user-specific updatable allocation digital link between the digital representation of the second fractional ownership unit number of the second stock and the user account of the user, and a second firm-specific updatable allocation digital link between the digital representation of the second firm portion of the second whole ownership unit number of the second stock and the firm account of the firm; generate, in real-time, a third order, wherein the third order comprises a third data object, specifying: a digital representation of the third fractional ownership unit number, a digital representation of a third firm portion of the third whole ownership unit number based on the third fractional ownership unit number, 16  a third user-specific updatable allocation digital link between the digital representation of the third fractional ownership unit number of the third stock and the user account of the user, and a third firm-specific updatable allocation digital link between the digital representation of the third firm portion of the third whole ownership unit number of the third stock and the firm account of the firm; add the first data object of the first order, the second data object of the second order, and the third object of the third order to an event sourcing database; utilize the event sourcing database, to execute, in real-time, at least one first purchase order on the at least one first external marketplace selling the first stock to purchase, based on the first order, the first whole ownership unit number of the first stock; utilize the event sourcing database, to execute, in real-time, at least one second purchase order on the at least one second external marketplace selling the second stock to purchase, based on the second order, the second whole ownership unit number of the second stock; utilize the event sourcing database, to execute, in real-time, at least one third purchase order on the at least one third external marketplace selling the third stock to purchase, based on the at least one third order, the third whole ownership unit number of the third stock; modify the event sourcing database to update: the first data object with a first stock ownership data regarding the first whole ownership unit number of the first stock so as to generate a first verifiable stock ownership record of a direct ownership of the first fractional ownership unit number of the first stock by the user, the second data object with a second stock ownership data regarding the second whole ownership unit number of the second stock so as to generate a second verifiable stock ownership record of a direct ownership of the second fractional ownership unit number of the second stock by the user, and the third data object with a third stock ownership data regarding the third whole ownership unit number of the third stock so as to generate a third verifiable third verifiable stock ownership record of a direct ownership of the third fractional ownership unit number of the third stock by the user; permit the user to execute in real-time, at a first time, a first sale of the first fractional ownership unit number of the first stock, by:  identifying, based on the first verifiable stock ownership record of the first data object of the event sourcing database, the first whole ownership unit number of the first stock and utilizing the first user-specific updatable allocation digital link and the first firm- specific updatable allocation digital link to update the user account and the firm account based on the first sale; permit the user to execute in real-time, at a second time, a second sale of the second fractional ownership unit number of the second stock, by: identifying, based on the second verifiable stock ownership record of the second data object of the event sourcing database, the second whole ownership unit number of the second digital asset to sell and utilizing the second user-specific updatable allocation digital link and the second firm-specific updatable allocation digital link to update the user account and the firm account based on the second sale; permit the user to execute in real-time, at a third time, a third sale of the third fractional ownership unit number of the third stock, by: identifying, based on the third verifiable stock ownership record of the third data object of the event sourcing database, the third whole ownership unit number of the third digital asset to sell and utilizing the third user-specific updatable allocation digital link and the third firm- specific updatable allocation digital link to update the user account and the firm account based on the third sale; and wherein the first time, the second time, and the third time are different times.
  
11. A system comprising: at least one asset-tracking database, comprising: a firm account for tracking tradeable assets; at least one processor in communication with the at least one asset-tracking database, wherein the at least one processor is configured to: instruct a computing device associated with a user to display a digital assets bundle ordering graphical user interface on a screen of the computing device; wherein the digital assets bundle ordering graphical user interface comprises a plurality of graphical user elements that are configured to allow the user to identify user-specific bundle data that comprises: i) a stock bundle that the user desires to purchase, 21 ii) a notional purchase amount that the user desires to spend for purchasing for the stock bundle, and iii) an allocation of the notional purchase amount in the stock bundle; wherein the stock bundle comprises: 1) a first stock, 2) a second stock, and 3) a third stock; receive the user-specific bundle data; allocate, in real-time, the notional purchase amount among the first stock, the second stock, and the third stock, based on the allocation of the notional purchase amount; determine, in real-time, using at least one first external marketplace selling the first stock, a first fractional ownership unit number of the first stock based on a first portion of the notional purchase amount allocated to the first stock; determine, in real-time, using at least one second external marketplace selling the second stock, a second fractional ownership unit number of the second stock based on a second portion of the notional purchase amount allocated to the second stock; determine, in real-time, using at least one third external marketplace selling the third stock, a third fractional ownership unit number of the third stock based on a third portion of the notional purchase amount allocated to the third stock; determine, in real-time, a first whole ownership unit number of the first stock based on rounding up of the first fractional ownership unit number; determine, in real-time, a second whole ownership unit number of the second stock based on rounding up of the second fractional ownership unit number; determine, in real-time, a third whole ownership unit number of the third stock based on rounding up of the third fractional ownership unit number; generate, in real-time, a first order; wherein the first order comprises a first data object, comprising: a digital representation of the first fractional ownership unit number of the first stock, a digital representation of a first firm portion of the first whole ownership unit number of the first stock based on the first fractional ownership unit number, a first user-specific updatable allocation digital link between the digital representation of the first fractional ownership unit number of the first stock and a user account of the user, and a first firm-specific updatable allocation digital link between the digital representation of the first firm portion of the first whole ownership unit number of the first stock and a firm account of the firm; generate, in real-time, a second order; wherein the second order comprises a second data object, specifying: a digital representation of the second fractional ownership unit number of the second stock, a digital representation of a second firm portion of the second whole ownership unit number of the second stock based on the second fractional ownership unit number, a second user-specific updatable allocation digital link between the digital representation of the second fractional ownership unit number of the second stock and the user account of the user, and a second firm-specific updatable allocation digital link between the digital representation of the second firm portion of the second whole ownership unit number of the second stock and the firm account of the firm, generate, in real-time, a third order; wherein the third order comprises a third data object, specifying: a digital representation of the third fractional ownership unit number, a digital representation of a third firm portion of the third whole ownership unit number based on the third fractional ownership unit number, a third user-specific updatable allocation digital link between the digital representation of the third fractional ownership unit number of the third stock and the user account of the user, and a third firm-specific updatable allocation digital link between the digital representation of the third firm portion of the third whole ownership unit number of the third stock and the firm account of the firm; add the first data object of the first order, the second data object of the second order, and the third object of the third order to an event sourcing database; utilize the event sourcing database, to execute, in real-time, at least one first purchase order on the at least one first external marketplace selling the first stock to purchase, based on the first order, the first whole ownership unit number of the first stock; utilize the event sourcing database, to execute, in real-time, at least one second purchase order on the at least one second external marketplace selling the second stock to purchase, based on the second order, the second whole ownership unit number of the second stock; utilize the event sourcing database, to execute, in real-time, at least one third purchase order on the at least one third external marketplace selling the third stock to purchase, based on the third order, the third whole ownership unit number of the third stock; modify the event sourcing database to update: the first data object with a first stock ownership data regarding the first whole ownership unit number of the first stock so as to generate a first verifiable stock ownership record of a direct ownership of the first fractional ownership unit number of the first stock by the user, the second data object with a second stock ownership data regarding the second whole ownership unit number of the second stock so as to generate a second verifiable stock ownership record of a direct ownership of the second fractional ownership unit number of the second stock by the user, the third data object with a third stock ownership data regarding the third whole ownership unit number of the third stock so as to generate a third verifiable third verifiable stock ownership record of a direct ownership of the third fractional ownership unit number of the third stock by the user; permit the user to execute, in real-time, at a first time, a first sale of the first fractional ownership unit number of the first stock, by: identifying, based on the first verifiable stock ownership record of the first data object of the event sourcing database, the first whole ownership unit number of the first stock to sell and utilizing the first user-specific updatable allocation digital link and the first firm-specific updatable allocation digital link to update the user account and the firm account based on the first sale; permit the user to execute, in real-time, at a second time, a second sale of the second fractional ownership unit number of the second stock, by: identifying, based on the second verifiable stock ownership record of the second data object of the event sourcing database, the second whole ownership unit number of the second stock to sell and 28  utilizing the second user-specific updatable allocation digital link and the second firm-specific updatable allocation digital link to update the user account and the firm account based on the second sale; permit the user to execute, in real-time, at a third time, a third sale of the third fractional ownership unit number of the third stock, by: identifying, based on the third verifiable stock ownership record of the third data object of the event sourcing database, the third whole ownership unit number of the third stock to sell and utilizing the third user-specific updatable allocation digital link and the third firm-specific updatable allocation digital link to update the user account and the firm account based on the third sale; and wherein the first time, the second time, and the third time are different times.  

The following prior art of reference have been deem most relevant to the allowed claim(s): See attached 892, Notice of References Cited
Lele et al. (U.S. Pat. Pub. No. 2015/0262301) is pertinent because it discloses system and method for gift certificates of securities, other financial instruments, commodities, or other assets. In the case of stock, a purchaser enters gift certificate parameters including company name and denomination, as well as payment information. These parameters, together with the market price of the stock, determine the number of shares (which may be a non-integer number) that are being gifted. A provider generates an identifier, part or all of which may be incorporated into a physical or electronic gift certificate for delivery to a recipient who may claim the stock. A database maintains records of the gift certificates that have been purchased and claimed.
Wallman (U.S. Pat. Pub. No. 2010/0205110) is pertinent because it discloses creating and managing on a cost-effective basis a complex portfolio of securities using a mechanism that enables the investor to provide to the system the investor's preferences regarding his portfolio, to generate a portfolio, including fractional shares, that reflects the investor's preferences. The system then permits aggregation of the orders, and netting of orders, generated by multiple investors at various times during the day for execution.
Bettinger, II et al. (U.S. Pat. No. 8,595,116) is pertinent because it discloses a record keeping system for handling fractional shares.
Van Stolk (U.S. Pat. Pub. No. 2018/0225759) is pertinent because it discloses methods for executing fractional shares transactions.
Amzi et al. (U.S. Pat. Pub. No. 2013/0117156) is pertinent because it discloses a platform and method provided for facilitating the trading of fractional ownerships of a digital representation of an asset.
Blackhurst et al. (U.S. Pat. Pub. No. 2014/0081839) is pertinent because it discloses systems, methods and computer program products for associating gift cards with accounts.
Isaacson et al. (U.S. Pat. Pub. No. 2013/0117181) is pertinent because it discloses a method for blending the use of scannable codes such as a quick response (QR) codes and processing virtual gift cards.
NPL: McKenna, Beth “Are Stock Gft Cards on your Giving List?” (2015) is pertinent because it discloses fractional share ownership of sticks using gift cards.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694